EU-Russia Summit (debate)
The next item is the Council and Commission statements on the EU-Russia Summit.
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, as you know, the 20th EU-Russia Summit will take place on Friday of this week in the Portuguese town of Mafra. This represents, in our opinion, an excellent opportunity for the leaders of both Russia and the European Union to take stock of our relations.
We believe that relations between the European Union and Russia are generally good and certainly much better than the international press would sometimes have us believe. Russia is a key partner for the EU and we take our relationship very seriously. The summit will tackle the situation in the EU and in Russia. We will report on developments in the European Union, in particular on progress made in drafting the new Reform Treaty which has just been adopted in Lisbon and on the energy liberalisation package proposed by the Commission and adopted on 9 September.
As for the common spaces, we will review the progress made in implementing the road maps. This process continues to be wholly positive, although some areas need to be driven forward. In certain important sectors, the Permanent Partnership Council (PPC) has helped to achieve this objective. The PPC on Culture, which will be held the day before the summit, will help to intensify our cultural cooperation.
In terms of priorities for the summit, we intend to reach agreement on the launch of the early warning system in the energy sector, on which agreement in principle was reached at the last summit held in Samara. Given the interdependence of the European Union and Russia in terms of energy, confidence must be increased and mutual cooperation reinforced. We will therefore highlight the objectives and principles that the EU must respect in relation to our energy partnership, in particular reciprocity, transparency, openness and creation of an effective legal and regulatory framework. In our opinion, the principles of the Energy Charter Treaty and the text on worldwide energy security adopted by the G8 in Saint Petersburg must be included in the new EU-Russia Agreement which will be legally binding and will replace the current Partnership and Cooperation Agreement (PCA).
In the area of investment, we welcome the formal dialogue planned in the road map for the common economic space. It is vitally important that transparent, non-discriminatory and predictable conditions are created for EU undertakings investing in Russia, bearing in mind the law on strategic investments which is being considered by the Duma. We will also urge Russia to avoid the selective use of flanking policies, such as the environment or taxation, to hinder existing investments or create hidden obstacles for new investment. We believe that Russia's accession to the World Trade Organization (WTO) is a priority which is why we also intend to broach this issue at the summit. The Commission may have something more to say on this.
I must point out that the summit will also be used to apply pressure, in order to ensure progress, if a satisfactory solution has not been found to the main outstanding issues, such as wood export duties or discriminatory rail tariffs.
We are aware that this summit comes at a time when both the presidential and Duma elections in Russia are imminent. In the election process, freedom of expression, including freedom of the press and freedom of assembly, will be vitally important and a real test of the democratic legitimacy of Russia. The Office for Democratic Institutions and Human Rights (ODIHR) must be given free access to observe the Duma elections. As a member of the Organization for Security and Co-operation in Europe (OSCE) and the Council of Europe, Russia has a particular responsibility to protect our common values. It is regrettable that certain issues have overshadowed relations between the European Union and Russia, given that our interdependence is increasing, not reducing.
Russia and the EU need to work together to overcome their differences as there is really no alternative to our cooperation. Unfortunately, the start of negotiations on a new agreement between the EU and Russia is still deadlocked. Russia's bans on imports of Polish meat and vegetables continue to form a major obstacle to the start of negotiations. The Commission has indicated its readiness to continue contacts in order to find a mutually acceptable solution. Unfortunately, the situation has been further complicated by the decision taken by the Russian veterinary authorities at the end of last month to ban the import of meat produced by 36 EU undertakings.
The interruption to oil supplies destined for Lithuania through the Druzhba pipeline also represents a sticking point preventing negotiations on a new agreement between the EU and Russia from getting underway. More than a year has passed without Russia having given any official information on the leak from the pipeline or on the prospects of resuming supplies. It is therefore vital to find a satisfactory solution that will create the necessary confidence to continue developing the partnership between the EU and Russia in the area of energy.
Despite the current deadlock in the negotiations, the situation should not be overdramatized. We actually agreed with Russia in 2006 that the PCA would remain in force, thus avoiding any legal vacuum in our relations with Russia.
Finally, we will certainly be raising the most important issues currently on the international agenda, in particular Kosovo and Iraq. We will also stress how vital positive cooperation with Russia is in our common neighbourhood, so that we can tackle common issues of interest and concern, particularly the 'frozen' disputes.
Member of the Commission. - Mr President, Russia is not only a close neighbour, for us it is a strategic partner. If we look to trade and investment we see they are booming, and we also see, as our President has said, that interdependence is growing. But we also know that Russia is a key partner in tackling regional conflicts and global challenges - also mentioned here - and that much remains to be done to develop the full potential of our relationship.
The upcoming summit on Friday is the next occasion to assess the state of our relationship. While several of the outstanding issues will not be solved, we will make progress on some others and thus will also prepare the ground for future work at this moment of transition.
We know it is a critical period for Russia, a few months ahead of the crucial parliamentary and presidential elections, and we also know that the European Union has repeatedly expressed its concerns on the implementation of democratic principles and human rights commitments in Russia. We, the European Union, are watching developments very closely - the forthcoming elections will be an important test in that regard - and we expect Russia will make a sensible choice and invite the OSCE observers to monitor the elections.
We shall also take the opportunity to raise our concerns on human rights issues, such as the limitations on press freedom, the attacks on journalists, the pressure on NGOs and also the situation in the northern Caucasus.
I had the occasion to discuss the forthcoming summit with the President's key advisor, the special envoy Mr Yastrzhembsky, when I was in Kaliningrad on 11 and 12 October. Let me start with a few good examples, but then say where we will not make progress.
I believe that Russia is about to announce a major financial contribution to several EU-led cross-border cooperation programmes. This will be very welcome since cooperation across our developing borders is an important feature following the 2004 enlargement. And Kaliningrad is, of course, a very special case, due to its unique geographic location.
This requires, as we have always found, special arrangements to facilitate cross-border cooperation and local border traffic. Russia's financial contribution, however, would also be very timely, considering the very serious traffic congestion on borders between the Member States and Russia in Kaliningrad and at border crossing points with several Member States elsewhere.
Lines of trucks of up to 50 km on the EU side of the border are clearly not acceptable. We need to implement the measures and therefore we have agreed with Russia to reduce the bottlenecks. We are just launching a pilot project in the Commission, exchanging customs information and financing modernisation of border infrastructure. For its part, Russia must streamline its procedures at the borders. In principle it is ready to do so but it takes a certain amount of time.
Our President has already mentioned energy. I would just like to add that we should be able to announce an agreement on the early warning mechanism to deal with problems in supply before they come to crisis point. Our President has spoken about energy culture and also investments so I need not add anything here. I just would like to complement it by saying that investment and business relations will also be discussed at an industrialists' round table in Lisbon, with the participation of Günter Verheugen and Andris Piebalgs, starting tomorrow, Thursday. This round table will then report its conclusions to the summit on Friday. I think this is a good contribution to what is really a growing business relationship.
Russia is a key economic actor and, on WTO, I would like to add that we will help Russia's efforts. You know we have always been committed to Russia's WTO accession. We also think it is very important to have a level playing field, and that is why we will place so much emphasis on the completion of Russia's accession to the WTO. The summit will give a new impetus to this complex process, which is at a critical stage.
We shall be signing a new agreement on steel on the margins of the summit, thus increasing the quantities which Russia may export to the European Union. Another sign of positive elements in EU-Russia cooperation is the fact that the memorandum of understanding between the European Monitoring Centre on Drugs and Drug Addiction and the Russia Federal Drug Control Service is going to be signed on the margins of the summit.
On a less positive note, I would like to inform you that, although there was a clear Russian commitment in Samara in May to finally sign our agreement on the Siberian overflights, in time for the next summit in Mafra, prospects for this happening seem to be very slim. We want to turn the page on this long-standing dispute. A positive move by Russia would then allow us also to go ahead with the aviation summit, planned to take place in Moscow in November, to identify the enormous potential for cooperation in this sector.
As regards international issues, Kosovo will certainly be one of the most important and we need to consider jointly with Russia how to bring this question to a solution, based on the ongoing efforts of the Troika. We must avoid a renewed conflict in the Balkans.
We will also discuss other important international issues such as the Middle East prior to the Annapolis Conference; Iran, following President Putin's recent visit to Tehran and Afghanistan; Burma/Myanmar; and the situation with regard to the frozen conflicts particularly in Georgia and Moldova.
We would like to work with Russia in a constructive spirit in the search for solutions for these vexed issues. Therefore, what we have to do is continue our ongoing work and never lose sight of our long-term projects.
on behalf of the PPE-DE Group. - (ES) Mr President, we hope that, as the press pointed out, the Portuguese autumn will be warmer than the Russian spring as far as the Samara Summit is concerned.
As the Commissioner said, I believe that we need to continue working to build the strategic association with Russia, but the climate will depend more on Russia's temperature than that of the European Union: to some extent in the light of what the Commissioner was saying, above all in the light of the new role that Russia wants to play on the international stage, and, in particular, as far as the security of energy supply is concerned.
However, Mr President, this relationship has to be built on a series of pillars. The first is that any decision or any act against a Member State must be seen as a decision or act against the European Union as a whole.
Secondly, Mr President, the European Union is irrevocably and unquestionably committed to human rights and it has to be very firm when defending those positions. In this respect, I feel that we should welcome the Russian Government's decision to authorise and finally grant visas to the Group of the Greens/European Free Alliance to allow it to have a meeting in Moscow.
One aspect that gives cause for concern is the statement made, in relation to the recent summit of countries bordering the Caspian Sea, about forming a type of broad front to combat to some extent the regional and international threats and some positions in the United Nations.
I am just finishing up, Mr President. Commissioner, Mr President-in-Office, defend with pragmatism the European Union's interests, build this association, but do not forget that the figures have to match up to the ideals. I remember something I read in a recent - naturally excellent - article in The Economist: apparently at the Wiesbaden Summit Mr Putin told the Federal Chancellor, Mrs Merkel, that that was where Dostoyevsky had lost at roulette.
I hope that the European Union is luckier in Portugal than the Russian writer was in Wiesbaden.
on behalf of the PSE Group. - (NL) Mr President, in the run-up to the coming summit, the key assumption for my Group remains that Russia and the European Union have a number of important interests in common and, despite our many differences of opinion, the European Union should continue to operate on the basis of that assumption during the coming summit. Russia and Europe need each other to tackle problems in Europe, but they especially need each other for tackling major international issues. Sustainable security in Europe is only possible in cooperation with Russia.
For these reasons we, my Group and I, have always supported the strategic partnership with Russia. There is a very full agenda for this summit and the Commissioner and the representative of the Presidency have already spoken about this. All the same we hope that at some point there will be some movement on the question of the negotiating mandate for the new partnership and cooperation agreement. We hope that a new Polish Government will be able to cooperate with Moscow better and as a result perhaps create some room for progress.
The energy relationship is extremely important and we also think that the starting point has to be reciprocity, but we do have to realise that we are dealing with a form of mutual independence here that we should try to manage better together. We also want more cooperation in the Black Sea area, and we hope that issues such as Transnistria and Georgia will also be discussed at this summit.
Previous speakers have already mentioned the state of democracy in Russia and, of course, that is not something that can be left out of the discussion. We are also concerned about the run-up to the Duma elections. We also want the campaigns to be free and fair, and that all parties have an equal chance to have their say. That is why it is so important that we press the issue of observers in Moscow: not only observers on the actual election day, but also observers during the campaign in the run-up to the elections. We all know how important it is to be able to form a proper judgement of the elections; a country that has ambitions to hold the presidency of the Parliamentary Assembly of the Council of Europe really should also be able and willing to work with the OSCE when it comes to observing the elections.
Finally, and I reiterate what I said at the beginning, we should continue to be critical towards Russia; critical when it comes to human rights and democracy, but we should not polarise things unnecessarily. Our starting point should still be to be a good neighbour, to cooperate, and to try to tackle issues in Europe together and not to constantly make an issue of things.
on behalf of the ALDE Group. - Mr President, May's summit in Samara exposed the cracks in our strategic partnership with Russia - on energy, on Kosovo and on human rights. Those fissures have become fault lines that are now so deep and so wide that we are hard pressed to say how meaningful 'partnership' based on common values can be pursued.
By Mr Putin's own admission, 'Russia will not soon become, if it ever becomes, a country where liberal values have deep historical roots'.
How long can we go on ignoring the growing evidence? Not that Russians refuse the cultural trappings of the West, because President Putin has spoken time and again of his country's place at the cultural heart of Europe. No, this vehemence, this denial, is directed primarily against what President Barroso calls Europe's 'sacred values' - values like freedom, democracy and the rule of law, which are conspicuously absent in Russia today.
Mr Salafranca Sánchez-Neyra was right. From the Council and the Commission we have heard too much Realpolitik and not enough Moralpolitik. Our relationship with Russia is strategic, certainly, but it cannot be described as a partnership.
We need a pragmatic approach, cooperating where we can on issues of mutual concern, like border crossings, energy supply, and joining the WTO - although yesterday's announcement on price controls on foodstuffs suggests a return to the economic policies of the past.
Some progress can be made with Russia, but without the fanfare, followed by frustration, which marks too many EU-Russia summits.
A bit more honesty is needed, too, as Russia comes up to two major elections. If human cloning were better developed, President Putin would probably run for both President and Prime Minister following the Kaczyńskis' example in Poland! For a country which overturned oligarchy back in 1917, it is quite incredible that a new autocracy is gaining ground, and we should not cut down our criticisms for fear of endangering a partnership which exists but on paper.
Only when an independent judiciary, freedom of expression and democracy exist as more than sound bites and when journalists, opposition parties, and NGOs can operate without fear of retribution, can Europe stand in solidarity with Russia.
It is for that reason that my Group sought a resolution to close this debate, and over 300 MEPs backed our calls. We must be prepared to put on paper what we say in public and refute those who say this House is nothing but a glorified talking shop.
The Reform Treaty promises Parliament a real say on external action for the first time. So let us raise our game to meet the challenge and deliver at the summit a message that President Putin cannot ignore.
on behalf of the UEN Group. - (PL) The decision taken yesterday by the leaders of the Group of the European People's Party (Christian Democrats) and European Democrats not to adopt a resolution prior to the EU-Russia Summit demonstrates that we still have a problem with Russia. The decision amounts to a serious error. This is not the kind of Franco-German engine we expect in our part of Europe.
Our resolution of 2 May in advance of the Samara Summit was very helpful. I trust our silence today is not indicative of an attempt to depart from a clearly defined and demanding policy towards Russia. If the approach adopted at Samara is undermined, Russia will become ever more convinced that integration and especially the 2004 enlargement are developments that may be disregarded or played down. The politicians who are currently attempting to turn a blind eye to Russia's move towards dictatorship in the name of pseudo-realism are acquiescing to a repeat of the Finnish case. They are consenting to discrimination against Central Europe and therefore to weakening the European Union's position as a global partner.
on behalf of the Verts/ALE Group. - (NL) Mr President, Commissioner, Minister, ladies and gentlemen. Minister, you said in your introduction that relations with Russia are good, or anyway better than is reported in the international press. Minister, are you living on Mars? Are you living on Venus? Do you dare to tell the Russians what matters, or is the European Union for you ultimately just about money and naked commerce? Is that more important to you than democracy and human rights?
Let us not mince words: Russia is sliding down the slippery slope to becoming a full-blown dictatorship with a strong leader: a strong leader who will not tolerate any protest and who deploys his secret FSB police whenever he thinks it necessary; a leader who will not give up power under any condition and who will use all kind of trickery to keep his hands on the reins of power after the parliamentary elections in December and the presidential elections in March. Russia, Minister, is evolving into a closed society where the ruling regime would prefer not to allow anyone to look over its shoulders.
I do not want to confine myself to theoretical considerations. The reality is that human rights in Russia are constantly under pressure and the state of democracy there is lamentable. The reality is that freedom of speech and press freedom are succumbing to a strict self-censorship. The recently passed law on extremism can easily be used to gag independent journalists and political opponents.
The reality is that the Russian regime sees a strong and independent civil society as undesirable and that the position of NGOs is coming under severe pressure due to very restrictive legislation. The reality is, Minister, that free elections are utopia there. Only those who are tolerated by the regime can take part. The 'Other Russia' coalition united around Gary Kasparov, for instance, has been stopped from taking part in the imminent parliamentary elections.
To conclude, Minister, the situation in Chechnya may not be a topical issue in politics any more but the reality there is still extremely worrying. People are still being murdered, people are being picked up and detained illegally, people are being blackmailed; kidnappings are still a daily occurrence and torture is standard practice. That is the reality in Russia, Minister, and I hope that you will remember this when you speak to Mr Putin at the end of this week.
on behalf of the GUE/NGL Group. - (DE) Mr President, stability and development in Europe and the world are impossible without sensible cooperation between the European Union and Russia. What would I like to see, in contrast to Samara? What I would like is for you to come back and tell us that you have a common strategy with Russia for the resolution of the Kosovo problem and a common strategy for the peace process in the Middle East, and that you have a common position on the nuclear problem in Iran and a common strategy to solve the Transnistria problem.
It is not just about energy supplies. Let us forget about Galileo. Industry does not want it, and the taxpayers are supposed to foot the bill. Let us work with Russia on a sensible energy policy using new technologies. Let us solve the problem of visa-free travel with Russia. Why have we still not made much progress here, only for these specific groups? In my view, there is a great deal that could be done.
What will be the European Union's position on the missile shield? Will we stand with Russia and say that we do not want a US defence shield? I think it would be wonderful if we could achieve that. Of course, we also have to be critical of Russia and tell Russia that if I speak out against the anti-terrorism plans being forged by Mr Schäuble and Mr Jung in Germany, then I must also say to Russia that I do not want this anti-discrimination law. That is quite clear.
If our view is that the situation in Chechnya is completely at odds with human rights, we need to make that very clear to the Russians, but we also need to follow up on it afterwards. I think that if we have a sensible partnership agreement, this is something that good partners can and must say to each other. We need Russia and Russia needs us, and we will go forward together if we put all the issues on the table and, above all, outline ways of resolving them.
(CS) Ladies and gentlemen, if we want to stand our ground in global terms, it is necessary that the EU as a strong grouping and Russia as a superpower integrate their economies.
Only in this way will they be capable of facing up to unavoidable political pressures, which might otherwise divide this rational partnership. As it stands, Russian exports to the EU, excluding energy-related trade, correspond approximately to those to Morocco or Argentina. This is why I support the appeal by the Trade Commissioner, Mr Mandelson, who asked the EU and Russia to stop acting as two cities connected only by a narrow road and a gas pipeline.
I am convinced that both partners should focus on building long-term, mutually advantageous economic and trade relations and not allow short-term political tactics to take over. I believe that it is in the interests of EU citizens that the EU acts with consistency towards Russia, which is not the case at present. We should push for the establishment of a more stable political and entrepreneurial climate in Russia, which would encompass fewer obstacles to imports and create a better platform for investors from the EU.
(FI) Madam President, ladies and gentlemen, there are two ways of examining the EU's relations with Russia. We can see them either as problems or as opportunities. As we know, at present both are in plentiful supply.
Last week in Lisbon, Union leaders took a step towards a more coherent foreign policy. Could not policy on Russia be the first port of call for both sides, which is to say for Russia too? The Partnership and Cooperation Agreement needs revamping, and we know it. In the area of the Northern Dimension something has been achieved in matters relating to the Baltic Sea, but we must move on to new areas. The road maps exist, but there are not many travellers on the road.
We have endorsed Russian membership of the WTO. We need to finalise the agreement. Then the duty on timber and illegal charges imposed at borders which Commissioner Ferrero-Waldner mentioned would be kept in check. We are completely dependent on one another in the matter of energy, but that dependence needs to work both ways. Exports represent dependence just as much as imports.
We therefore need to end the dumb act with Russia. Unfortunately, the situation has been going on for a long time, but I salute Poland's new leader, who wanted to improve relations with Russia, and Germany too. Russia is obviously more of a problem.
Talks must also achieve results in the area of citizens' rights, and not just when it is a matter of goods. I would ask the Council if the timber duties will be mentioned at the summit. Furthermore, what about the new law in Russia regarding the practice whereby a suspect is not handed over for questioning in the country in which the crime has occurred? That is a strange procedure. In other words, a criminal who commits an offence in a Member State can seek asylum in Russia. Will the Council be addressing this issue at the summit?
(NL) Mr President, Commissioner, ladies and gentlemen, from listening to this whole debate and the statements from the Council and the Commission, it has become abundantly clear how difficult it is, with respect to Russia, to combine the requisite respect for that large and important country and that large and important people with the propagation of our fundamental principles on the rule of law, a functioning democracy, free media and respect for human rights. It is difficult to find the right balance, all the more so since President Putin, like no other, understands the art of exploiting every difference of opinion or different nuance of opinion between the Member States.
We have heard that there are soon to be elections in Russia and we know this will be in a few weeks' time. In this context I want to stress that the conditions being imposed on parties which are not represented in the Duma are completely unworthy of a democracy. Whether we are talking about the amount of the deposit, the number of signatures required, the checks on this - look at what happened in St Petersburg a few months ago - on not one of these points do they meet the criteria that we and the rest of the world would consider constitute free and fair elections. In other words, things do not bode well at all.
We have also heard some very worrying reports about attempts to keep a close check on students' contacts and people on visitors' programmes. In other words - and I am coming to the end now Mr President - the Member States need to remain more united and vigilant than ever to allow cooperation to continue.
(LV) Ladies and gentlemen, Russia is an important partner, but its policies are a cause for concern. No statues of Mr Putin have been erected in the streets of Russia as yet, but there are signs of a personality cult. The candidacy of the State President in parliamentary elections is an unknown precedent in the history of a democratic state, just like the nomination of the head of the radical movement 'Nashi' for the post of minister for youth affairs and the refusal to receive a delegation from the European Parliament's Subcommittee on Human Rights. Russia's manipulations of foreign nations are dangerous. Investigations in Latvia show that Russia's support for peoples is radically opposed to the integration of society. I also fear that the history of the political activities of those persons who recently organised the Russian forum at the European Parliament gives cause to believe there may be destructive plans in other European states. Our duty is to combat these manipulations, since Russia is pushing the limits of our patience. In relation to the dialogue on energy, it is necessary for the principles and ratification of the Energy Charter to form an integral component of the new agreement, in spite of Moscow's dissatisfaction with the reciprocity clause. Thank you.
(FR) Mr President, ladies and gentlemen, let us be clear! The decision we took yesterday will be interpreted - and already has been in fact - by the Russian authorities as a great success: no resolution, no message. That is a real bonus following the rejection of an official human rights delegation from the European Parliament. Russian society is, more than ever, hostage to a propagandist press and is retreating into dangerous nationalism.
Today in Russia violence based on fear prevails while racism and xenophobia are taking hold. The word 'independent' can no longer be used. 'Independent' human rights activists, journalists or political opponents are automatically labelled 'enemies of the regime'. A law adopted in 2007 is officially devoted to them. Under the guise of combating extremism, it actually gives the authorities complete freedom in this unfair fight. As Marie Mendras told us yesterday, this climate of permanent violation of human rights is not spurring the people there into action. Mr Putin's gamble has thus paid off: he has managed to convince his fellow citizens that Russia has its own special rules when it comes to democracy and human rights.
With such a belief, it is no surprise whatsoever that Russia is still the last member of the Council of Europe not to have ratified Protocol 14. This is for Putin a godsend, a blessing. It means that he does not have to comply with the rulings and can prevent the cases from going anywhere, particularly those of tortured Chechens. In light of this situation, it would be naive to think that free and transparent elections will take place in Russia on 2 December. Given the circumstances, are they not really just a plebiscite for or against Vladimir Putin? Without any amendment to the Constitution, he will continue to have power over all political, economic, financial, administrative, judicial and security matters.
On the eve of the EU-Russia Summit, I am calling on the Council and the Commission to include human rights at the highest political level. It is vital that they play a key role, whether discussing the future agreement, Kosovo or energy. That is what Russian democrats ask of us. They simply say: 'Continue to talk about them, continue to tell the truth'. At least we are not risking our lives when doing so.
(CS) Ladies and gentlemen, debate on the EU-Russia relationship is one of the most frequent themes in this House.
The same clichés are regularly heard, whether intentional or motivated by misunderstanding or ignorance of the issues. In spite of this, whether or not we want to, we must deal with Russia as a partner. If we cannot find a shared language and do not strive to gradually improve relationships, the EU will suffer from it more than Russia. This does not imply closing our eyes to difficulties, but rather looking reality in the face and judging everyone by the same measure.
It is a fact that today's Russia is stronger economically and is as a consequence more self-confident. It also protects its own interests just as the US does or for that matter the EU. We need a sober approach. This is why I am happy that by postponing the resolution we gave a freer hand to our representatives at the summit in Portugal.
Today's Russia is not the former Soviet Union. I am saying this not only from my own long experience of work in this country, but also on the basis of words borrowed from the head of American diplomacy.
(NL) Madam President, I would like to thank the Presidency-in-Office and the President of the Commission. I do not plan to measure the success of the summit by the length of the final joint declaration. What is important to me - and I hope this will be discussed - is that we flesh out the details on those topics where we know that we have to find solutions together.
Relations between the EU and Russia are incredibly complex. That is not going to change at this election time. However, we really must acknowledge that for Russia and the EU there is no economic and political alternative to partnership. Madam President, we have an excellent agreement for that partnership. It has been in place now for ten years. How are we going to handle that creatively in the future? The summit is also an important occasion to ask for clarification about the concept of democracy and I thank the Commission for what it plans to do on this point.
What always strikes me is that in Russia stability and democracy are seen as opposites; that is not and never can be our view, of course. It is very important for all of us that Russia enters the WTO.
(DE) Madam President, there is not much point in playing Realpolitik and Moralpolitik off against each other, as Mr Watson has said. The fact is that we need both: in our dealings with Russia, we need to be realistic and we need to be clear and firm about our ethical and moral standpoint.
Many of us thought that, after the collapse of communism, Russia would simply vanish from the world stage, and that is what many people wanted. However, that did not happen. It did not happen mainly because, due to rising energy prices, Russia has been able to increase its revenues and thus regain power in the international arena. We have to recognise that; if we do not, we fail to recognise reality.
There is something that we do not want to accept, however, and that of course is the negative developments, and both the Council Presidency and the Commissioner have made that clear. We are not prepared simply to accept that more and more steps are being taken to dismantle democracy in Russia. These are steps which we cannot accept and which have nothing to do with democracy-building and everything to do with its erosion. We do not want to accept that Russia, unfortunately, is unwilling to offer its neighbours - our common neighbours - an open partnership. That would be in our interests, and we should make it very clear that we want to work with Russia to foster this partnership, but with a Russia which recognises the independence and sovereignty of all its neighbours.
What we cannot accept is a situation in which Russia rightly seeks to influence other countries through its membership of the Council of Europe or the OSCE, for example, yet on the other hand does not wish to take on responsibility and therefore objects to election observation, for instance. We should not distrust the elections on principle, but a country such as Russia which thinks that it has fully developed its democracy must also allow some measure of scrutiny. If Russia wishes to play a major role in the Council of Europe and the OSCE, then we must call on Russia to demonstrate this by admitting election observers to ascertain whether its own elections are transparent and fair. That is the clear message that the European Union should be sending to Russia.
(PL) Mr President-in-Office of the Council, Commissioner, I believe that as we debate relations between Russia and the European Union we should ask ourselves what Russia wants from the European Union and what the European Union expects from Russia. A certain Russian politician has stated that Russia should now opt for a so-called policy of containment. If Russia does indeed do so, this will in a sense imply a return to the Cold War era. We should consider what exactly Russia would be attempting to contain. Perhaps the winds of freedom, originating in the European Union? This is a major problem. At the same time, the European Union claims to be seeking a strategic partnership with Russia.
The challenge is certainly a difficult one, and we would do well to bear in mind that the principles of the rule of law are an essential prerequisite to developing a sound partnership with Russia. The rule of law involves the independence of the courts. It involves freedom for the media, freedom of expression and economic freedom. It also involves not jailing entrepreneurs. Furthermore, it involves applying the principles of the rule of law in the area of international relations, which implies unfreezing the conflicts in the Caucasus and in Moldova and urging the international community to take up the issue of Kosovo.
(PL) Madam President, the EU-Russia Summit coincides with a crucial time in the history of Russia, namely the end of Mr Putin's era. Will this era really come to an end, though?
The presidential elections in the Russian Federation will not result in change. Power will remain in the hands of the same individual who will this time bear the title of Prime Minister. Andrei Lugovoi, the alleged murderer of Alexander Litvinenko, is set to become a Member of Parliament, thus acquiring immunity. The Russian authorities are therefore openly protecting an individual who appears to have committed a serious crime on the territory of the European Union. In so doing, they are sending out a clear message that the Kremlin's interests take precedence over all laws and over respect for European Union Member States.
Nothing will change after the elections. The people of Chechnya will continue to be exterminated, the press will continue to be silenced, and the Kremlin's abundant reserves of natural resources will allow it to continue implementing a brutal foreign policy. I very much hope that the European Union's representatives will bear this in mind during their talks with the Russian delegation. Our representatives should also remember that the talks themselves are not significant. They will only become so if they lead to genuine changes within the Russian Federation.
Madam President, I would ask the President-in-Office of the Council and the Commissioner to provide this House with assurances, as was requested yesterday, that the views expressed by it will be put directly to President Putin and to his advisers at Mafra on Friday.
We have heard about the three guiding principles, which President Barroso describes as sacred principles, of solidarity, reciprocity and the rule of law. Being Portuguese, the President-in-Office will know that my own country, England, has one of the oldest of alliances with his country. We therefore understand what solidarity and mutual support means. If we forget, our mutual patron saint, São Jorge, is there to remind us.
An attack on one Member State or on one Member State's diplomats, or cyber attacks on one Member State, are an attack on the whole of the EU. It is surely appropriate that President Putin be reminded that this solidarity and reciprocity are essential to us. We cannot accept the concept of sovereign democracy if it means, on the one hand, that Russia accedes to international organisations - Commissioner, you have referred to the WTO - promising to abide by undertakings, and then fails to meet those undertakings. That has to be underlined.
Tomorrow, Mikhail Khodorkovsky comes to the end of his four-year prison sentence in Siberia. According to Russian law, that sentence should have been served in Moscow. It might be appropriate to remind President Putin that the rule of law is a two-way thing, as far as our relationship is concerned. Mr Khodorkovsky will not be freed, as new charges have been raised.
You might ask what relevance this has to the EU. The answer is that many EU shareholders are concerned that commercial and legal commitments are not being followed through.
Finally, President-in-Office, we are not condemned to cooperation, and cannot have a partnership without mutual respect and mutual understanding. We are trying very hard from our side to ensure that. We need assurances from President Putin that he understands our guiding principles.
(CS) Ladies and gentlemen, I fully agree with the words of Minister Antunes when he says that the EU-Russia relationship is stronger and more solid than it might at first glance appear.
The EU and Russia share an interest in a strategic partnership. After all we inhabit the same continent. There is a mutual economic dependency. Without a mutual collaboration we cannot solve any serious international issue, be it global warming, non-proliferation of weapons of mass destruction, conflict in the Middle East or in Kosovo, and so on. In other words, strong, versatile and balanced neighbourly relations between the EU and Russia have a fundamental bearing on the stability, security and prosperity of the whole of Europe.
While cultivating and strengthening this relationship we should not forget, however, the fundamental values underlying the EU, such as human rights and civil liberties, democracy and the rule of law. I am convinced that we should keep reminding our Russian colleagues of these values now in relation to the imminent elections in Russia.
At the upcoming summit in Mafra, the EU should also be reminding our Russian partners of the principles of transparency and reciprocity in economic relations. European markets should in fact remain open to Russian firms. Equally, however, Russian markets should be fully open to European firms, including the energy markets and associated firms.
(EL) Madam President, the transition to a new Strategic Partnership between the EU and Russia is not an easy undertaking. It is hampered by successive divergences, which are sometimes a source of considerable tension. Over-dramatisation of these divergences allows the constraining patterns of the past to re-emerge, makes the present uncertain and hinders constructive progress.
Some reasonable questions may be asked about the EU-Russia partnership. Has Russia come to terms with the reality of the enlarged Union? Has the Union got over its teething troubles with expansion in the east? Do the new Member States feel they are participating in an effective European security system? How is the Union responding to Russia's attempt to redefine and strengthen its new role in the international balance of powers? Will the two sides continue in a climate of distrust and 'quiet diplomacy', or will they seek to achieve common action plans?
Ladies and gentlemen, I believe that sector-based approaches alone are not the best option. The declared aim of creating four common spaces must remain politically binding, and likewise the aim of Russia's accession to the WTO. Broad, robust partnership structures are therefore needed for cooperation in the areas of: economic issues; freedom, security and justice; external security; and research, education and culture. Russophobia is inappropriate for an EU based on democracy, the rule of law and fundamental freedoms. I understand the sensitivities among some citizens of the new Member States, but over-emphasis on past experiences may cast doubt on the prospects for transparent political cooperation and close institutional interconnection.
President-in-Office of the Council, Commissioner, it is in the mutual interests of the Union and Russia to set common political and economic targets for the sake of democratic principle, peace, stability and security.
(PL) Madam President, Commissioner, I should like to begin by highlighting the importance of a strategic partnership between the European Union and Russia, and by stating my affection for the people of the Russian Federation, and indeed for all the nations of Russia. I also wish to recognise Russia's achievements in terms of economic development and dealing with the social crisis. A genuine strategic partnership demands a serious and honest approach to mutual relations, however. The European Union has noted with concern the emergence of a new system of authority centred on President Putin. This system threatens to permanently weaken liberal democracy in Russia itself. It is also fanning the flames of neo-imperialism in Russian foreign policy. In the documents it has prepared in advance of the EU-Russia Summit, Amnesty International draws attention to human rights violations in Russia. The information provided by Amnesty relates to the infringement of human rights by governmental authorities in the northern Caucasus, notably in Chechnya and Ingushetia, to the worsening situation regarding freedom of expression and association, to the murder of journalists and to the increase in racially-motivated violence.
The Portuguese Presidency should raise the issues referred to by Amnesty International at the summit due to take place in Mafra on 26 October 2007. Russian civil society, journalists and human rights activists need to be able to perceive the European Union as a guardian of fundamental rights and as an ally of a Russia that is democratic, liberal and open to the world.
(DE) Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I hope that the EU-Russia Summit will prompt us to pause for a moment and define our common interests for once, for these common interests undoubtedly exist. They include economic interests and security policy interests, notably on issues such as the Middle East, Iran and combating terrorism and so on, where we must recognise that we cannot achieve our objectives without Russia on board. However, Russia must also understand that if it does not come on board, it will be undermining its own interests.
Looking at Russia's demographic development and the vast expanses of Siberia, and at the countries with large populations here, if I were on the Russian side, I would not be imagining a threat from Europe. In the long term, I would see the threat as coming from elsewhere. I think that here, there is a high level of consensus on where we need to act.
On the so-called Western side, we - and I include the Americans here - did not really take Russia seriously when things were going badly for that country, with the result that it is now reverting to a more imperialist type of behaviour. This also applies to developments in Russia itself, notably in respect of human rights and press freedom, and its increasingly frequent and unacceptable statements concerning the independence of its neighbours. It is not acceptable that demands are being made of Russia's 'near abroad' to the effect that certain types of conduct must be adopted towards a specific country. Every country has the right to take its decisions on a free and independent basis, and to determine where its path should lead. Russia has to accept that. There can be no reversion to outdated notions and the use of energy as a weapon, which is even less acceptable.
We can only move forward if we embark on a careful analysis of our interests again. I think that, once the elections are over in Russia, this will again be possible, and I also hope that it will stop Russia from proceeding down the wrong economic path. The large amounts of revenue flowing into the country from its oil and gas operations are being used to revitalise the old heavy-industrial combines in the aerospace, shipbuilding and similar sectors. If the situation takes a turn for the worse, they will face the same disastrous scenario as before, for Russia has not built up a sound, broad-based economic structure with small and medium-sized enterprises, and the consequences of that failure are obvious. It is in our interests, too, to ensure that no new vacuums emerge in Russia if oil prices fall.
(PT) The summit may prove useful in resolving the ambiguities that continue to affect relations between the European Union and Moscow. However, Minister Amado has already been careful to lower the bar by explaining that the Presidency does not have an ambitious agenda for the Mafra summit.
In a recent interview with LUSA, his counterpart, Mr Lavrov, complained about the growing disease in the European Union, alluding to the unconstructive attitude of certain members. Yet what is poisoning our relations is the slow death of democracy, human rights, freedom of the press and rule of law in Russia and the impunity with which former members of the security forces are defining the agenda of the Russian Federation. This is worrying European public opinion and is reflected in our relations. The growing disease in the European Union, namely disagreement, is being treated and the Reform Treaty is a potent remedy. Unfortunately, there is no cure in sight for the drift towards autocracy of Putin's Russia and, if the Council of the European Union continues to shut its eyes to the situation, it will take even longer to find a cure.
(RO) The Mafra Summit of 26 October 2007 will take place on the brink of events of major importance for the future of the relations between the European Union and Russia. I would mention only a few of them: the expiry of the partnership and cooperation agreement between the European Union and Russia, the parliamentary elections of December 2007 and the presidential elections of March 2008 in Russia. This context offers the possibility not only to urge Russia toward an open and honest dialogue with the European Union, but also to make a cold review of the last 10 years of cooperation.
Joining the previous speeches of my colleagues, I would like to focus my speech on the important role Russia should play in the common neighbourhood and in the Black Sea region. The review of the last 10 years proves to us that frozen conflicts have persisted in this region and that Russia's economic and political relations both with the countries in the region and with its neighbours, current European Union Members, are not always based on reciprocity, confidence and the principle of good relations. If we speak about frozen conflicts, a good recent and well-known example in this respect refers to the conditions under which the political prisoners Andrei Ivanţoc and Tudor Popa were released, they being living proof of the fact that there is instability in the area, that there is an area of insecurity that affects the entire region. Consequently, the Mafra Summit should also approach these themes, reminding of the fundamental objective that the European Union has undertaken - namely to create a true area of democracy, stability and prosperity in the Black Sea region and common neighbourhood.
In this context, Russia's position and constructive involvement in this respect, in compliance with the international standards and obligations, should be a permanent theme in the European Union dialogue with this country. A truly strategic partnership and a strong and advantageous relationship involve increased responsibility and a firm commitment from both parties.
(ET) Yesterday a Hungarian puppet show opened in Parliament. I was struck by the thought of how we sometimes vote here, by numbly raising our hands. Have we become puppets too?
There are rumours of back-door deals on a proposal by the Presidency to allow the resolution on Russia to slip through, ostensibly so that it would not cloud the atmosphere of the European Union-Russia summit. It is scandalous that we so meekly surrender our own stance on self-expression.
This is the best example of how Europe has failed to understand that the problem in relations with Russia lies not in the details but in how we conduct ourselves. Previously the European Parliament has opposed situations such as these, but today it would appear to me that the fear which continues to paralyse Russian society has begun to affect us.
Why are we repeatedly making exceptions for Russia? Do we continue to believe as before in our own principles or do we allow the thought to force its way into our heads that Russia is so different that not only our pancakes but our relations as a partnership must be after the Russian fashion. Such behaviour is destructive to both sides, to the European Union as well as to Russia itself.
Madam President, I think it is high time to face realities. Mr Watson has said that there are cracks in the present cooperation mechanism which are developing towards becoming fissures. The Partnership and Cooperation Agreement declares that we share the same values. However, some years ago, Chris Patten wrote that he does not believe that we really share the same values at this point. The traditional feature of Russian state policies is pretending - building Potemkin villages - and Mr Putin is still pretending to have democracy while having almost completed building up the authoritarian highly nationalist state.
We also pretend that the coming elections will be crucial. I doubt it, because everything has been prepared to manipulate these elections and to obtain results in accordance with Mr Putin's wishes, including artificial opposition parties and the creation of phoney NGOs. If we now agree to play along with this game of pretending, pretending we believe in this sort of democracy, we are going to take co-responsibility for what is going to happen in Russia and for the fate of ordinary Russians who deserve better than this fake democracy.
I strongly disagree, therefore, with the Council statement that there is no alternative to cooperation. Democracy is based upon creating and having alternatives and we also have to commit ourselves to strongly defending human rights. We have to balance our relations and we have to signal that we are prepared to stop our cooperation if Russia does not answer with reciprocity and openness.
President-in-Office of the Council. - (PT) Madam President, Commissioner, ladies and gentlemen, I have paid close attention to all the speeches made here today on the imminent summit between the European Union and Russia and in general on relations between the EU and Russia and also on Russia's internal situation as you see it. I must say that, as of course is my duty, I have duly noted and will take due account of these opinions.
In my view, there is one common thread running through all the comments and analyses made here today which is that Russia is a strategic partner for the European Union. The EU needs Russia in the same way that Russia needs the EU. It is based on this absolutely undeniable finding that we must build a relationship which is course mutually beneficial but which is also solid and firm, based on common values and principles.
Mention has been made of solidarity, human rights and reciprocity. Now more than ever the European Union must stand firm before Russia in terms of its internal solidarity. A problem for one Member State - and I have always said this - is a problem for all Member States. This solidarity cannot under any circumstances be called into question.
On the issue of human rights, we all know that at the root of our Union lies respect for rule of law, democracy and human rights. These are our inalienable values and principles which must guide our relations with third countries in all cases.
For our part, we must of course ensure reciprocity. However, in so doing, we are also entitled to expect reciprocity from others. If, at this moment in time, there are fracture lines as the Member has stated, I consider that the European Union and Russia can only stand to gain by doing everything possible within the reference framework that I mentioned, in other words a framework of solidarity, reciprocity and respect for human rights.
It is certainly essential for the European Union that these fractures are healed and so this is what we are going to work towards. In our work we will naturally be aware of the difficulties and different goals, but we will also be determined as we are also aware that the current situation does not serve the best interests of the Union. It is of course our duty to work in the interests of the European Union and we will do this openly and transparently, by talking face to face as we must always do with partners who we regard as strategic.
It will certainly be an intense and important dialogue. We will talk about economics, trade, human rights and of course the international political situation and the regional political situation. We hope - and this is what we will work towards - that, despite the difficulties, problems and differences of opinion, despite everything, we will be able, at the end of this summit on Friday, to say that some progress has been made in our relations and that, despite the difficulties, we have managed to achieve our objectives.
Member of the Commission. - (DE) Madam President, ladies and gentlemen, I would like to pick up on some of the points made. The debate has made one thing very clear: the very wide relationship of tension here today.
I am still of the opinion that Russia is a strategic partner. However, I also said that it is of course a neighbour country and that is why it is especially important to take issues such as those raised by Graham Watson, Christopher Beazley and others very seriously. We do indeed take them seriously.
Let us just cast a glance back to the previous summit in Samara. On that occasion, Angela Merkel, as the President of the Council, put her cards on the table, not only in the meeting but also to the media. Please do not think, therefore, that these values are not important to us. We know that there are some very worrying developments as regards media freedom, the independence of the judiciary, and the issue of fairness, also in relation to the elections.
All the issues which have been raised today are of course the right ones. However, let me also say that Elmar Brok's comments describe a little of my own view, namely that we need to define our interests clearly. On the one hand, there are very substantial security issues at stake here, of course, while on the other, there are human rights and democratic interests.
It is also important, of course, to mention the three major principles which Mr Beazley has referred to: solidarity, reciprocity and the rule of law. Naturally, they appear in various forms and we cannot argue with that. You are absolutely right, Mr Beazley, but I can assure you that they will be on the table as well.
I know that President Barroso will address these issues very clearly, especially in the context of energy, for example. As you are aware, the Commission has just adopted a package of measures which point in this direction. We want clear rules here which are upheld by everyone in the interests of true reciprocity.
Having said that, I would just like to remind you of one point: the more we are prepared genuinely to speak with one voice in the European Union, the stronger we will be. As we all know, we do not always manage to do that. However, the stronger Russia becomes, the more we should speak with one voice. We have this energy dependence, but we can only defend our interests effectively if we send out a strong and clear message.
Perhaps we have not paid enough attention to that in the past, and when Russia was in a weaker economic position, so to speak, we probably did not give it enough support. Today, however, we must pursue a position which is based on reciprocity and seek a genuine partnership approach, but this means that Russia must recognise what is important to us as well.
Six motions for a resolution to wind up the debate have been tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place during the next part-session.
Written statements (Rule 142)
in writing. - (HU) In connection with the EU-Russia summit, I would like to draw attention to a few factors concerning energy policy. It is no exaggeration to say that the rules of the market economy are not applied at present in the Russian energy industry. Russia does not identify with the principles of protecting foreign investment and non-discriminatory trade. It seeks admission to the European energy sector, but meanwhile does not open its own market to foreign businesses. In matters relating to energy in recent years, we have also seen Moscow use its energy exports to exert political pressure on numerous occasions. This has gone hand in hand with efforts aimed at sowing discord among European Union Member States.
When devising a common European energy policy, we need to take into consideration the fact that Russia is already unable to meet its natural gas consumption and export requirements from its own gas resources. A not insignificant percentage of its gas requirement is therefore imported from Central Asia. A decline in supplies could mean Moscow using politics to an even greater extent as the basis for fulfilling its energy orders in future.
We believe it is important to apply the principle of free competition in the European Union's foreign relations too. We must make it clear that we consider it unacceptable to try to create a monopoly over energy resources. Ensuring a stable energy supply is a fundamental concern of the European Union. We are convinced that the mounting pressure being exerted on Member States can be combated successfully only by a united European Union acting on the principle of Community solidarity.
At present it is impossible to conceive of Europe's energy supply without Russia. At the same time, however, this special relationship must be based on reciprocity.
Now and in the past, the EU and Russia have been linked by their common history, strong economic and political contacts and shared traditions. Their close cooperation has deepened further through the ongoing process of globalisation and the European countries' growing demand for fossil fuels. In order to safeguard energy supplies in future too, the EU Member States have relied on more intensive cooperation in this sector since the 1990s.
The Energy Charter is a key instrument in this context. This treaty serves to promote the development of the Eastern European countries' energy potential while guaranteeing the EU Member States' continued energy supply. As the line between foreign policy/external trade issues and energy supply issues is becoming increasingly blurred, Russia's failure to ratify the Energy Charter is worrying. In this respect, the rights enshrined in the Charter of Fundamental Rights must never be put at risk, also in the EU's external relations.
In light of the strong economic interdependence between the EU and Russia, threatening economic gestures can never be a useful means by which to achieve foreign policy objectives and must therefore be rejected. I urge the Commission and the Council to withstand Russian attempts to secure unilateral advantages in the European energy markets. Full reciprocity in market liberalisation and protection of investments must be safeguarded.
(The sitting was suspended at 11.40 a.m. for the award of the LUX Prize and resumed at 12.00 noon)
on behalf of the PSE Group. - (DE) Mr President, I have a request to make to the President of Parliament, not to you as President in the Chair, but to the President of the House.
I have a request to make on behalf of my Group. However, I am sure I speak for all democratic groups in the House. I take the view, as do my colleagues, that the matter which I wish to raise is so serious that I must ask President Pöttering to take action against the individuals I am about to name.
Major protests have occurred in Budapest over the last two days. There is nothing unusual about that: demonstrations are a normal occurrence in Europe's capitals, and they sometimes spiral into violence. One might certainly object to that, but they cannot be prevented. However, there is a new dimension to the events that have occurred in Budapest in recent days, and I would like to tell you why.
You can think what you like about Prime Minister Gyurcsány. You may be for him, or you may be against him. What is not acceptable, ladies and gentlemen ...
(Uproar in the Chamber)
You may be for Prime Minister Gyurcsány or you may be against him. What is not acceptable, ladies and gentlemen - and I suggest that you look very carefully to see who is already trying to shout me down - what is not acceptable is that a Prime Minister in the European Union is branded a 'dirty Jew' during demonstrations. That adds a new dimension, and it is a dimension of the Fascists, on this side of the House.
(Sustained applause)
I would be grateful, Mr President, if you would ask Mr Pöttering to express the House's overwhelming support for the issuing of a reprimand to these people.
(The House rose and accorded the speaker a standing ovation)
Thank you very much.
I think that the message has been fully understood but I will of course pass it on.
Mr President, I rise on a completely different matter. I should just like to express, on behalf of many in my Group and I am sure of many others, our thanks to you for organising this presentation of the LUX Prize. It is the kind of thing we have not done as a Parliament before. It is the kind of thing we should do, and, as a former Swedish Prime Minister once said, 'politicians would do well to go the cinema more often'.
(Applause)
Thank you, I am grateful to you for your comments.
Ladies and gentlemen, I have the pleasure of reminding you that today we are celebrating the 62nd anniversary of the United Nations. You should have received in the last few days a copy of the message from the UN Secretary-General to mark the occasion.
I also wish to inform you of the official launch today in the European Parliament in Strasbourg of the annual report on cooperation between the European Union and the UN on crisis management, development and the promotion of democracy and fundamental rights. This act is testament to the importance of the relationship between our institutions, our common commitment to multilateralism and the importance of us working together for the peace and welfare of our fellow citizens.